DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 6-8, 10, 11, & 13-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “microcontroller in communication with the flow rate metering assembly and pressure switch and configured to control flow of the first and second gas samples from the first and second gas sample input lines based on the data from the pressure switch wherein the microcontroller discontinues the flow of the first gas sample as a function of data from the pressure switch indicative of the first pressure being less than a predetermined threshold or the flow rate being below an acceptable minimum to prevent hydrocarbon dew point dropout and to direct the first gas sample to said first outlet port while automatically redirecting the second gas sample flow from the second outlet port” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 3, 4, 6, & 7 are allowable based upon their dependency thereof claim 1.
With regards to claim 8
The prior art does not disclose or suggest the claimed “a first outlet connected with the first gas sample input line and a second outlet connected to the second gas 
With regards to claims 10, 11, & 14 are allowable based upon their dependency thereof claim 8.
With regards to method claim 15
The prior art does not disclose or suggest the method claimed “discontinuing the gas sample extraction from the first sample take-off upon detection of a pressure below the predetermined minimum pressure or a flow rate below the acceptable minimum and switching extraction to the second sample take-off to maintain the gas sample in its vapor phase” in combination with the remaining claimed elements as set forth in claim 15.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanroma et al. PG. Pub. No.: US 2018/0238797 A1 discloses a fluid conduit network, a sample conditioning system, and an instrument panel. The moisture sensor can be configured to detect water vapor content within a gas sample and output a moisture signal including data representing the detected water vapor content. The fluid conduit network can be in fluid communication with the moisture sensor and the fluid conduit network can extend between an inlet and an outlet. The fluid conduit network can also be configured to receive, at the inlet, a flow of a raw gas sample from a gas , however is silent on a microcontroller in communication with the flow rate metering assembly and pressure switch and configured to control flow of the first and second gas samples from the first and second gas sample input lines based on the data from the pressure switch wherein the microcontroller discontinues the flow of the first gas sample as a function of data from the pressure switch indicative of the first pressure being less than a predetermined threshold or the flow rate being below an acceptable minimum to prevent hydrocarbon dew point dropout and to direct the first gas sample to said first outlet port while automatically redirecting the second gas sample flow from the second outlet port or a first outlet connected with the first gas sample input line and a second outlet connected to the second gas input line where the microcontroller switches said first gas sample to the first gas outlet upon receiving data from the pressure switch indicative of pressure below the predetermined threshold or discontinuing the gas sample extraction from the first sample take-off upon detection of a pressure below the predetermined minimum pressure or a flow rate below the acceptable minimum and switching extraction to the second sample take-off to maintain the gas sample in its vapor phase.
Thompson et al. PG. Pub. No.: US 2017/0167954 A1 discloses a sample conditioner shutdown system to prevent liquid incursion from the system output to an associated chromatograph for protection of the analyzer. In this embodiment, the PID controller 37 is an encased dual controller available again from Watlow as a Watlow Dual Controller (EZ-Zone). The illustrated embodiment features three solenoid controlled shut off valves disposed at select points along the sample pathway which are activated upon detection of an abnormal conditioning system parameter, e.g., heat, pressure, flow rate, back pressure, post-vaporization liquid detection, and even loss of system power. The redundancy of the shutoff valves is employed to maintain the system components at in operational readiness until the deviant parameter is corrected. This shutdown system valves off the flow of liquid if the temperatures monitored falls below a set point in either the sample conditioner cabinet components and even of the analyzer (i.e., the oven of a gas chromatograph) monitored through a thermocouple connected to the controller. Pressures are monitored using conventionally disposed pressure transmitters that may be associated for example with the pressure gauges. Back pressure sensor/transmitters may also be included to compare against supply pressures. A further pressure switch 44 electrically controlled by the dual controller may , however is silent on a microcontroller in communication with the flow rate metering assembly and pressure switch and configured to control flow of the first and second gas samples from the first and second gas sample input lines based on the data from the pressure switch wherein the microcontroller discontinues the flow of the first gas sample as a function of data from the pressure switch indicative of the first pressure being less than a predetermined threshold or the flow rate being below an acceptable minimum to prevent hydrocarbon dew point dropout and to direct the first gas sample to said first outlet port while automatically redirecting the second gas sample flow from the second outlet port or a first outlet connected with the first gas sample input line and a second outlet connected to the second gas input line where the microcontroller switches said first gas sample to the first gas outlet upon receiving data from the pressure switch indicative of pressure below the predetermined threshold or discontinuing the gas sample extraction from the first sample take-off upon detection of a pressure below the predetermined minimum pressure or a flow rate below the acceptable minimum and switching extraction to the second sample take-off to maintain the gas sample in its vapor phase.

Chrin,II PG. Pub. No.: US 2016/0238494 A1 discloses A gas monitoring and control system including a gas sampling chamber, sampling inlet and outlet valves, a pump and a controller. Sensors are disposed within the interior chamber that sense characteristics of a gas from a gas source and generate representative signals. The sampling inlet and outlet valves i) allow the gas into the gas sampling chamber while operating in a gas sampling state, and ii) allow ambient air into the gas sampling chamber while operating in a purge state. The pump i) causes the gas to flow through the gas sampling chamber while operating in the gas sampling state or ii) causes ambient air to flow through the gas sampling chamber while operating in the purge state. The controller causes the sampling inlet and outlet valves, and the pump to alternate operating in the gas sampling or purge state to selectively expose the sensors to the gas, however is silent on a microcontroller in communication with the flow rate metering assembly and pressure switch and configured to control flow of the first and second gas samples from the first and second gas sample input lines based on the data from the pressure switch wherein the microcontroller discontinues the flow of the first gas sample as a function of data from the pressure switch indicative of the first pressure being less than a predetermined threshold or the flow rate being below an acceptable minimum to prevent hydrocarbon dew point dropout and to direct the first gas sample to said first outlet port while automatically redirecting the second gas sample flow from the second outlet port or a first outlet connected with the first gas sample input line and a second outlet connected to the second gas input line where the microcontroller switches said first gas sample to the first gas outlet upon receiving data from the pressure switch indicative of pressure below the predetermined threshold or discontinuing the gas sample extraction from the first sample take-off upon detection of a pressure below the predetermined minimum pressure or a flow rate below the acceptable minimum and switching extraction to the second sample take-off to maintain the gas sample in its vapor phase.

Lucero US PATENT No.: US 4,883,505 discloses the gas sampling and processing apparatus, including the sample processor, used to practice the method of this invention. A sample probe consisting of a perforated cylinder attached to a gas transport line is placed in a flue or stack containing the incineration or waste gases to be analyzed. The sample is drawn into the sample section by suction supplied by vacuum pump. The transport line is heated by means of heating wire or tape wrapped around said transport line. The temperature of the transport line is set and controlled by means of temperature controller. The gas sample is transported to the inlet side of the sample processing tube. The sample processing tube is maintained at a desired operating temperature by means of heating wire, heating tape or concentric outer heating tube surrounding the sample processing tube and controlled by temperature controller. The molecules or substances in the sample gas stream are concentrated in a liquid in the sample processor tube. The liquid is pumped from a liquid reservoir by means of a liquid feed pump controlled through liquid transport line, pulse suppressor, fluid flow meter, solenoid valve controlled by on/off switch and metering valve into the injector located in the inlet of the sample processor where the liquid is uniformly dispersed circumferentially on the inner wall of the sample processing tube. The gas and liquid in sample processor flow concurrently through the sample processor to the outlet which , however is silent on a microcontroller in communication with the flow rate metering assembly and pressure switch and configured to control flow of the first and second gas samples from the first and second gas sample input lines based on the data from the pressure switch wherein the microcontroller discontinues the flow of the first gas sample as a function of data from the pressure switch indicative of the first pressure being less than a predetermined threshold or the flow rate being below an acceptable minimum to prevent hydrocarbon dew point dropout and to direct the first gas sample to said first outlet port while automatically redirecting the second gas sample flow from the second outlet port or a first outlet connected with the first gas sample input line and a second outlet connected to the second gas input line where the microcontroller switches said first gas sample to the first gas outlet upon receiving data from the pressure switch indicative of pressure below the predetermined threshold or discontinuing the gas sample extraction from the first sample take-off upon detection of a pressure below the predetermined minimum pressure or a flow rate below the acceptable minimum and switching extraction to the second sample take-off to maintain the gas sample in its vapor phase.

Smith et al. US PATENT No.: US 4,090392 discloses an automatic fluid sample selection apparatus comprising, in combination, an array of sample lines having one , however is silent on a microcontroller in communication with the flow rate metering assembly and pressure switch and configured to control flow of the first and second gas samples from the first and second gas sample input lines based on the data from the pressure switch wherein the microcontroller discontinues the flow of the first gas sample as a function of data from the pressure switch indicative of the first pressure being less than a predetermined threshold or the flow rate being below an acceptable minimum to prevent hydrocarbon dew point dropout and to direct the first gas sample to said first outlet port while automatically redirecting the second gas sample flow from the second outlet port or a first outlet connected with the first gas sample input line and a second outlet connected to the second gas input line where the microcontroller switches said first gas sample to the first gas outlet upon receiving data from the pressure switch indicative of pressure below the predetermined threshold or discontinuing the gas sample extraction from the first sample take-off upon detection of a pressure below the predetermined minimum pressure or a flow rate below the acceptable minimum and switching extraction to the second sample take-off to maintain the gas sample in its vapor phase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852